 

Exhibit 10.2

 

Execution Version

 

INCREASE SUPPLEMENT

 

INCREASE SUPPLEMENT, dated as of August 14, 2018, to the Amended and Restated
Credit Agreement, dated as of April 29, 2016 (as amended, supplemented, waived
or otherwise modified from time to time, including by that certain First
Amendment to Amended and Restated Credit Agreement, dated as of November 23,
2016, that certain Second Amendment to Amended and Restated Credit Agreement,
dated as of May 24, 2017, that certain Third Amendment to Amended and Restated
Credit Agreement, dated as December 12, 2017 and that certain Fourth Amendment
to Amended and Restated Credit Agreement, dated as of the date hereof, among the
Borrowers (as defined below), the Administrative Agent (as defined below) and
the lenders party thereto, the “Credit Agreement”), among SITEONE LANDSCAPE
SUPPLY HOLDING, LLC, a Delaware limited liability company (formerly known as JDA
Holding LLC) (the “Parent Borrower”), SITEONE LANDSCAPE SUPPLY, LLC, a Delaware
limited liability company (formerly known as John Deere Landscapes LLC) (the
“OpCo Borrower”, and together with the Parent Borrower, collectively, the
“Borrowers” and each individually, a “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and UBS
AG, STAMFORD BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

1.       Pursuant to Subsection 2.8 of the Credit Agreement, the Borrower
Representative hereby proposes to increase (the “Increase”) the aggregate
Tranche E Term Loans from $347,371,288.85 to $447,371,288.85.

 

2.       Each of the following Lenders (each, an “Increasing Lender”) has been
invited by the Borrower Representative, and has agreed, subject to the terms
hereof, to increase its Tranche E Term Loans as follows:

 

Name of Lender  Tranche E Term Loan
Commitment   Supplemental Term Loan
Commitment
(after giving effect hereto)  UBS AG, Stamford Branch  $89,386,473.16  
$189,386,473.16 

 

3.       Pursuant to Subsection 2.8 of the Credit Agreement, by execution and
delivery of this Increase Supplement, each of the Increasing Lenders agrees and
acknowledges that it shall have an aggregate Tranche E Term Loan Commitment and
Supplemental Term Loan Commitment in the amount equal to the amount set forth
above next to its name.

 

5.       In accordance with the Credit Agreement, this Increase Supplement is
designated as a Loan Document.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

The Increasing Lender:   UBS AG, STAMFORD BRANCH           By: /s/ Darlene Arias
    Name: Darlene Arias     Title:   Director           By: /s/ Kenneth Chin    
Name: Kenneth Chin     Title:   Director  

 

[Signature Page to Increase Supplement]

 

 

 



 

SITEONE LANDSCAPE SUPPLY HOLDING, LLC   as Borrower Representative           By:
/s/  John Guthrie     Name: John T. Guthrie     Title: Executive Vice President,
Chief Financial Officer and Assistant Secretary  

 

[Signature Page to Increase Supplement]

 

 

 

